360 S.W.3d 304 (2012)
Larry SHELTON, Appellant,
v.
LEVY RESTAURANT and New Hampshire Insurance Company, Respondents.
No. ED 96886.
Missouri Court of Appeals, Eastern District, Division One.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 23, 2012.
John J. Larsen, St. Louis, MO, for appellant.
Maurice D. Early, Janet L. Williams, St. Louis, MO, for respondents.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Larry Shelton appeals from a decision by the Labor and Industrial Relations Commission that awarded him workers' compensation benefits. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed pursuant to Rule 84.16(b).